          Case 1:02-cr-00294-BAH Document 54 Filed 04/20/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                        v.
                                                         Criminal Action No. 02-294 (BAH)
 PAUL EDWARD HAMMOND,
                                                         Chief Judge Beryl A. Howell
                        Defendant.


                                              ORDER

       Before the Court is the defendant’s Motion for Compassionate Release pursuant to 18

U.S.C. § 3582(c)(1)(A), ECF No. 44, over which this Court has jurisdiction owing to the D.C.

Circuit’s remand of this case, Order of United States Court of Appeals for the D.C. Circuit, ECF

No. 53. For the reasons set forth in this Court’s Memorandum Opinion and Indicative Ruling,

ECF No. 51, it is hereby

       ORDERED that the motion is GRANTED; it is further

       ORDERED that the Defendant’s previously imposed terms of imprisonment of 115

months of imprisonment on Count 1 and 240 months of imprisonment on Count 3 are reduced to

sentences of time served; and it is further

       ORDERED that the Defendant abide by all supervised release conditions imposed in the

original judgment.

       Date: April 20, 2020

                                                    __________________________
                                                    BERYL A. HOWELL
                                                    Chief Judge




                                                1
